Citation Nr: 9924272	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  92-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a disorder 
characterized as Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
RO that denied, in part, a claim of entitlement to service 
connection for a disorder characterized as Meniere's disease.  
The veteran was notified of the denial by a letter dated in 
March 1991.  The veteran testified at a personal hearing in 
November 1991.  The hearing officer confirmed the denial and 
a supplemental statement of the case was issued that same 
month.  Previously, this case was before the Board in July 
1994 and December 1997, when it was remanded for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence establishes that the veteran has a disorder 
characterized as Meniere's disease that is likely related to 
service.


CONCLUSION OF LAW

A disorder characterized as Meniere's disease was incurred 
during military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record indicates that the veteran's service 
medical records were destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  In January 1991, 
the NPRC indicated that morning reports of the 9th Tank 
Battalion, Company C, show that the veteran was assigned to 
that organization from July to September 1945; however, there 
were no indications of illness or treatment noted.

The veteran's separation qualification record shows that he 
served as a medium tank driver and gunner with the 20th 
Armored Division, 9th Tank Battalion in France, Belgium, 
Holland, Austria and Germany.  The record shows that he used 
75-millimeter and 30-caliber machine guns to wipe out enemy 
positions and personnel.  The veteran's DD-214 shows that his 
military occupational specialty (MOS) was a medium tank 
gunner and that he received, among other decorations, the 
European African Middle Eastern Campaign Medal.

Correspondence from Cyril N. Kerrin, M.D., to a hospital 
service company, dated in July 1972, indicates that the 
veteran had had no real change in his Meniere's syndrome.  
Dr. Kerrin also noted that an attached letter was sent in 
January 1971, indicating that the veteran suffers from 
chronic Meniere's syndrome involving the middle ears.

A statement from C.G. McClure, M.D., dated in August 1977, 
lists the veteran's diagnoses and concurrent conditions as 
degenerative disc disease, arthritis, and Meniere's syndrome.  
Correspondence from Dr. McClure, dated in November 1978, 
indicates that the veteran had, among other disorders, 
dizziness and "Meniere's disease possibly causing the 
dizziness and also related to cervical spondylosis."  
Another statement from Dr. McClure, dated in May 1979, lists 
the veteran's diagnoses and concurrent conditions as 
degenerative disc disease, monocular vision, dizziness, and 
Meniere's disease.

Correspondence from W. Keith Seolas, M.D., dated in 
April 1980, and from William A. Brown, M.D., dated in 
September 1982, indicate that the veteran had, among other 
disorders, Meniere's disease, related to cervical 
spondylosis.

A portion of a letter signed by Walter Bromberg, M.D., dated 
in January 1983, indicates that the veteran had Meniere's 
syndrome or chronic labyrinthitis.  The physician concluded 
that the veteran showed definite evidence of Meniere's 
syndrome.

A January 1984 Social Security Administration (SSA) decision 
contains a summary of the medical evidence relied upon in 
that decision.  It was noted that the veteran had been 
awarded a period of disability beginning in February 1977 
based on Meniere's syndrome and degenerative arthritis of the 
thoracic spine.  The decision referred to a December 1982 
examination noting that the veteran had episodic vertigo of 
30 years duration, probably on the basis of labyrinthine 
disease.

VA outpatient treatment records, dated from June 1983 to 
May 1992, show that in June 1983, a provisional diagnosis was 
questionable Meniere's disease.  The records show that, 
beginning in January 1985, the veteran gave a history of 
dizziness since 1946 and was seen for complaints of it.  In 
January 1985, Meniere's disease - well controlled - was 
diagnosed.  In February 1985, possible labyrinthitis 
dizziness was diagnosed.  In September 1985, probable 
Meniere's disease (benign) was diagnosed.  In July 1987, 
stable Meniere's disease was diagnosed.  In April 1990, inner 
ear damage was diagnosed.  In February 1991, positional 
vertigo was diagnosed.

Correspondence from a former co-worker, dated in June 1990, 
indicates that the veteran suffered from dizzy spells during 
the later part of the 1940's and into the 1950's.

Correspondence from a lay witness, dated in June 1990, 
indicates that he had served with the veteran and that both 
he and the veteran were injured by fragments of 30- caliber 
machine-gun bullets while driving tanks during training.

Correspondence from a friend, dated in July 1990, indicates 
that the veteran had suffered from dizzy spells during the 
late 1940's or early 1950's.

Correspondence from Stuart F. Pardee, D.C., dated in 
August 1990, indicates that the veteran had been treated 
since January 1985.  Dr. Pardee opined that the veteran 
suffers from a dizziness disorder that had previously been 
diagnosed as Meniere's disease, and has suffered from this 
disorder since the late 1940's.

Correspondence from A.E. Mott, D.C., dated in September 1991, 
indicates that the veteran had been treated for severe 
dizziness and a low back problem beginning in 1947, and 
periodically until August 1980.  Dr. Mott noted that the 
veteran had given a history of having been injured in service 
including in a motorcycle accident and from shells exploding 
in a tank.

Correspondence from William L. Mott, D.C., dated in 
October 1991, indicates that all treatment records of the 
veteran have since been destroyed since his retirement in 
1977.  Dr. Mott noted that, based on his memory, the veteran 
had sought treatment sometime in the mid to late 1940's when 
he had complained of severe vertigo.

At a personal hearing at the RO in November 1991, the veteran 
testified that he was not sure when his dizziness began.  He 
testified that, as a tank operator or gunner, he had hit his 
head inside the tank on more than one occasion.  The 
veteran's wife testified that after the veteran returned from 
overseas his dizziness worsened.

At a March 1992 VA examination, the veteran reported that his 
dizziness was controlled by medication.  It was noted that 
the veteran had had a severe attack of dizziness when he 
reclined onto the exam table, and that his vertigo was 
"real."  The diagnoses included severe, disabling Meniere's 
syndrome.

Correspondence from Dr. Pardee to an insurance company, dated 
in February 1993, indicates that Dr. Pardee had treated the 
veteran since June 1983 for dizziness and adjustment to the 
atlas vertebra.  Dr. Pardee also provided a history of the 
veteran's having been diagnosed with Meniere's disease, and 
discovering that having his atlas vertebra adjusted by a 
chiropractor could control his Meniere's disease in the late 
1940's.  Dr. Pardee noted that to the best of his knowledge, 
there was no accident that brought on this condition, and 
that Meniere's was classified as a disease.  Dr. Pardee 
opined that the veteran's condition was a permanent condition 
of dizziness.

Treatment reports from J. Heflin, M.D., show that, in 
May 1993, the veteran had chronic labyrinthitis.  Chronic 
vertigo was diagnosed.  In November 1993, it was noted that 
the veteran had severe chronic positional vertigo.  Vertigo 
was diagnosed. 

Treatment reports from Larry W. Fish, D.O., dated from 
September 1995 to September 1996, show that the veteran was 
treated for chronic neck pain and Meniere's disease, both of 
which were treated and improved with manipulative therapy.

A September 1996 VA outpatient treatment record shows that an 
equilibrium problem of the inner ear was diagnosed.  

A March 1997 treatment note from Alan G. Brown, D.C. 
indicates that the veteran was seen for complaints including 
vertigo.

Correspondence from Mary K. Kerrin, received in October 1997, 
indicates that she had been employed by Dr. Kerrin from 1946 
to 1949, and had made the appointment for the veteran.  She 
noted that, in February 1946, the veteran's diagnoses had 
been Meniere's syndrome - ear problem and dizzy spells.  She 
noted that Dr. Kerrin had past away in October 1994.

A treatment report from J. Frost, M.D., dated in June 1997, 
indicates that the veteran gave a history of Meniere's 
disease following service.

A statement from Robert Woodhall, M.D., dated in 
February 1998, indicates that the veteran's atlas and axis 
(C1 - C2) had been adjusted to relieve and control the 
veteran's dizziness.  It was noted that dates of treatment 
were in 1977, and that the veteran was still a patient.

A statement from Dr. Pardee, received in February 1998, 
indicates that the veteran was treated for dizziness in 1983.  

At a September 1998 VA examination, the veteran gave a 
history of vertigo since 1946.  He reported that during 
service he was exposed, on several occasions, to concussive 
type noise injury from shell explosions within a tank.  He 
also noted some hearing loss since then.  The examiner noted 
that the veteran has had a diagnosis of Meniere's disease but 
was unable to tell exactly how that diagnosis was made.  It 
was noted that the veteran's dizziness was a feeling of 
unbalance and slight motion without whirling vertigo, which 
he got whenever he stood or sat.  His dizziness was present 
most of the time.  There was also a fairly strong positional 
component to it.  He was taking medication, which provided 
some relief.  Physical examination revealed the auricle, 
external canal, tympanic membrane, tympanum, and mastoid were 
normal.  No active ear disease or infections were present.  
The audiogram revealed a bilateral, fairly symmetrical, 
sensorineural hearing loss across all frequencies with a 
worsening of the hearing above 4000 Hertz.  His puretone 
average was 31 in the right ear and 25 in the left ear.  
Speech discrimination was 96 percent in the right ear and 84 
percent in the left ear.  Tympanograms were normal.  The 
electronystagmogram revealed significant, unilateral weakness 
in the left ear at 31 percent.  Positional testing was not 
possible due to severe arthritis of the neck.  The diagnosis 
was "chronic labyrinthopathy, etiology undetermined but 
could be consistent with a concussive noise injury per 
history."

II.  Analysis

At the outset, the Board notes that the veteran's service 
medical records are not available.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that where "service medical records are presumed 
destroyed . . . the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  Here, the veteran has not provided any leads that the 
VA has not already pursued to develop his claim.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The veteran claims that his ear disorder characterized as 
Meniere's disease is due to inservice head trauma from 
hitting his head inside the tank and from the noise caused 
from shell explosions within the tank.  He has also provided 
a history of having had symptoms of occasional vertigo, 
dizziness, and hearing loss in service.  Because his service 
medical records were destroyed in a fire, the Board takes 
into consideration other sources of evidence that might help 
to establish that his ear disorder characterized as Meniere's 
disease had its onset in service, including any clinical 
records of treatment during the interval from discharge to 
the present time.  Although there is no official service 
record showing treatment for a head trauma during service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The veteran's DD-214 shows that his MOS was a 
medium tank gunner and that he had participated in the 
European African Middle Eastern campaign.  The veteran also 
submitted a statement from a buddy indicating that they were 
injured by fragments of 30-caliber machine gun bullets while 
driving tanks during training.  The Board finds that this 
evidence is sufficient to show exposure to possible head 
trauma from hitting his head inside the tank and exposure to 
noise caused from shell explosions within the tank.

Correspondence and treatment notes from private physicians, 
dated since January 1971, indicate that the veteran suffered 
from chronic Meniere's syndrome.  Correspondence from private 
physicians, dated since August 1990, have referred to the 
veteran's history of having suffered from Meniere's disease 
since the late 1940's and having been treated for complaints 
of dizziness and vertigo in the mid to late 1940's.  A 
January 1984 SSA decision referred to a December 1982 
examination noting that the veteran had episodic vertigo of 
30 years duration probably on the basis of labyrinthine 
disease.  On the other hand, private physicians have related 
Meniere's disease to cervical spondylosis in correspondence 
dated in November 1978, April 1980, and September 1982.

VA treatment records show that, beginning in January 1985, 
the veteran was found to have Meniere's disease.  Subsequent 
VA treatment records also show diagnoses of labyrinthitis, 
inner ear damage, an equilibrium problem of the inner ear, 
and positional vertigo.  Pursuant to the Board's 
December 1997 remand, a VA examination was conducted in 
September 1998 to determine whether the veteran's Meniere's 
disease was associated with his history of head trauma or 
symptoms of dizziness manifested during service.  At the 
September 1998 VA examination, the veteran reported his 
history of being exposed to concussive noise injury from 
shell explosions within a tank on more than one occasion.  
The examiner opined that the veteran had chronic 
labyrinthopathy, etiology undetermined, but could be 
consistent with a concussive noise injury per the veteran's 
history.

While some private physicians have related Meniere's disease 
to cervical spondylosis, the Board finds that the veteran's 
reported exposure to head trauma and noise from shell 
explosions from the tank, statements from other private 
physicians indicating treatment for ear problems in the mid 
to late 1940's, numerous correspondence from other private 
physicians indicating treatment for Meniere's disease but not 
indicating it was related to cervical spondylosis, and the 
September 1998 VA examiner's opinion indicating that is 
possible that the veteran's current ear disorder is due to a 
concussive type injury, provide adequate information on which 
to base a finding that the veteran's disorder manifested by 
Meniere's disease is likely attributed to service.

Accordingly, the Board, based on its review of the relevant 
evidence in this matter, finds that the evidence is, at 
least, in relative equipoise as to the merits of the 
veteran's claim.  The Board finds that the absence of service 
medical records and opinions of some private physicians 
relating Meniere's disease to cervical spondylosis, is 
counterbalanced by the remaining evidence, bringing the 
evidence regarding a nexus to service at least into 
equipoise.  Consequently, resolving doubt in the veteran's 
favor, the Board finds that the veteran's disorder 
characterized as Meniere's disease is attributable to his 
military service, and that service connection for such 
disability is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a disorder characterized as Meniere's 
disease is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

